MURPHREE, Distict Judge.
This cause coming on to be heard on the petition for review by W. L. Freeland of the order of the Referee of November 9, 1938, on the “Petition of W. L. Free-land for allowance of compensation for personal services rendered in the debtor estate”, and the parties being present in person or by counsel, and it having been admitted in open Court that the petitioner, W. L. Freeland, during the course of his alleged employment by this Court in the above styled case, wrongfully withdrew from the funds entrusted to his care an amount of money in excess of that which the petitioner contends was due him as a proper payment for his services, and the ■ same having been considered and understood by the Court; the Court is of the opinion that the petitioner’s original petition for allowance of compensation for personal services rendered to the above debtor estate should have been denied and his claim ordered to be stricken and disallowed, on the ground that an agent is entitled to no compensation because of conduct which is a willful and deliberate breach of his contract of service and of his duty of loyalty, and that such misconduct by the petitioner disentitled him to compensation even if he would otherwise be entitled to payment; pretermitting any other grounds upon which the allowance for services might be disallowed. Quirk v. Quirk, C.C.Pa., 1907, 155 F. 199; Williston on Contracts, (Revised Edition by Williston and Thompson) Section 1477, Vol. 5, page 4131; Restatement of Agency, Section 469.
It is therefore, ordered, adjudged and decreed by the Court that the order of the Referee entered in this cause on the “Petition of W. L. Freeland for allowance of compensation for personal services rendered in the debtor estate”, on November 9, 1938, be and the same is hereby modified so that the said petition of W. L. Free-land be and the same is hereby denied and the claim of W. L. Freeland for any al*924lowance of compensation for personal services to the debtor estate be permanently disallowed and stricken.